Title: [Diary entry: 4 November 1789]
From: Washington, George
To: 

Wednesday 4th. About half after seven I left Portsmouth, quietly & without any attendance, having earnestly entreated that all parade & ceremony might be avoided on my return. Before ten I reached Exeter 14 Miles distance. This is considered as the 2d. Town in New-Hampshire and stands at the head of the tide water of Piscataqua River but Ships of 3 or 400 Tonns are built at it. Above (but in the Town) are considerable Falls which supply several Grist Mills—2 Oyl Mills A Slitting Mill and Snuff Mill. It is a place of some consequence but does not contain more than 1000 Inhabitants. A jealousy subsists between this Town (where the Legislature alternately sits) and Portsmouth, which, had I known it in time, would have made it necessary to have accepted an Invitation to a Public dinner, but my arrangements having been otherwise made I could not. From hence passing through Kingstown (6 Miles from Exeter) I arrived at Haverhill about half past two & stayed all Night. Walked through the Town which stands at the head of the Tide of Merrimack River and in a beautiful part of the Country. The Lands over which I travelled to day are pretty much mixed in places with Stone And the growth

with Pines—till I came near to Haverhill where they disappeared, & the land had a more fertile appearance. The whole were pretty well cultivated but used (principally) for Grass and Indian Corn. In Haverhill is a Duck Manufactury upon a small but ingenious scale under the conduct of Colo. . At this Manufactury one small person turns a Wheel which employs 8 Spinners, each acting independently of each other so as to occasion no interruption to the rest if any one of them is stopped—Whereas at the Boston Manufactury of this Article, each Spinner has a small girl to turn the Wheel. The Looms are also somewhat differently constructed from those of the common kind, and upon an improved plan. The Inhabitts. of this small Village were well disposed to welcome me to it by every demonstration which could evince their joy.